Case 3:21-cv-00198-SLG Document 39-2 Filed 09/10/21 Page 1 of 4   Exhibit B
                                                                     1 of 4
                       Comments                      Done

View previous comments ...


       Rodney Scott
       Always wondered what that was for
       5y

       Brian Golding
       The wording in the treaty states the fish has
       to travel "just so far" by train before it can be
       hauled stateside ... and apparently a couple
       hundred feet is just far enough lol
       5y

       Jody Knowles
       Sure as hell beats the days we had to sit
       around macadam and saint john all day.
       5y

       Roy Gilmore
       Exactly Jody boys got it easy now lol no more
       late train
       5y




•      Tony Steeves
       So u just load o. The train, go 200yards and
       get back off and go trucking ... Crazy
       5y

       Brian Golding
       Yep its a headshaker but just becomes part of
       the routine after a while lol
       5y




      Case 3:21-cv-00198-SLG Document 39-2 Filed 09/10/21 Page 2 of 4   Exhibit B
                                                                           2 of 4
                Comments                           Done

 Abby Henderson
 Reid loved your video while we were waiting
 for the bus!! ... but it then turned into a Foggy
 Cove question period ....and I didn't have all of
 the answers!!!
 5y

      Brian Golding
      Loi!
      5y

      Brian Golding
      I don't have all the answers either...
      5y

G     Abby Henderson
      Hahaha ....the
      who ..what. ..where...why...when ... can't
      keep up .. ..
      5y

 Toby Mclaughlin
 Hahaha!
 5y

 Brian Glazebrook
 Roy and Jody Knowles is right bets the 3 am
 train from mcadam
 5y

 Carl Johnson
 Who is the Conductor now?
 5y




Case 3:21-cv-00198-SLG Document 39-2 Filed 09/10/21 Page 3 of 4   Exhibit B
                                                                     3 of 4
       Kloosterboer Bayside                                          •••
       Oct 16, 2017 · 0

BCR - Bayside Canadian Railway. BAYSIDE, NB.




                                       2 Shares 353 Views




   Case 3:21-cv-00198-SLG Document 39-2 Filed 09/10/21 Page 4 of 4     Exhibit B
                                                                          4 of 4
